UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 16, 2011 General Metals Corporation (Exact name of registrant as specified in its charter) Delaware 000-30230 65-0488983 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 1155 West Fourth Street, Suite 210, Reno, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (775) 583-4636 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 2 Item 5.07 Submission of Matters to a Vote of Shareholders On September 16, 2011, at 10:00 a.m., we held an annual meeting of stockholders at our offices.At the meeting, our stockholders approved the following: Election of Directors FOR WITHHELD AGAINST Daniel J. Forbush 65,141,001 (97.7%) 1,528,612 (2.29%) Nil Larry Max Bigler 65,141,001 (97.7%) 1,528,612 (2.29%) Nil P.K. Rana Medi 65,141,001 (97.7%) 1,528,612 (2.29%) Nil Walter A. Marting 64,591,001 (96.88%) 2,078,612 (3.11%) Nil Shane K. Dyer 64,350,321 (96.52%) 2,319,292 (3.48%) Nil Appointment of Auditor Mark Bailey & Company, Ltd., Certified Public Accountants, were appointed as the independent auditors of our company to hold office until the close of the next annual general meeting. (For:65,208,121 or 97.8%) (Against:1,429,783 or 2.14%) (Abstain:31,709 or 0.04%) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENERAL METALS CORPORATION /s/ Daniel J. Forbush Daniel J. Forbush President, Chief Financial Officer, Secretary and Director Date: September 27, 2011
